Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 1 of 48 Page ID #:1




 1                         UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
 3 NANCY FIEDLER, Personal                          Case No.
     Representative of the Estate of LISA
 4
     FIEDLER (Deceased); MATTHEW                    COMPLAINT FOR WRONGFUL
 5   GUINEY, Personal Representative of             DEATH AND SURVIVAL
     the Estate of MARYBETH GUINEY                  DAMAGES UNDER THE SUITS
 6   (Deceased); OLGA FAYNSHTEYN,                   IN ADMIRALTY ACT
 7   Personal Representative of the Estate of
     YULIYA KRASHENNAYA
 8   (Deceased); KATIE OSBORNE,
     Personal Representative of the Estate of
 9
     DANIEL GARCIA (Deceased);
10   CHRISTINA QUITASOL, Personal
     Representative of the Estate of
11   MICHAEL QUITASOL (Deceased);
12   SARMA WILLIAMS, Personal
     Representative of the Estate of
13   VAIDEHI DEVI CAMPBELL
     WILLIAMS (Deceased); CHRISTINE
14
     ALEXANDRA DIGNAM, Personal
15   Representative of the Estate of JUSTIN
     DIGNAM (Deceased); JASMINE
16   LORD, Personal Representative of the
17   Estate of CHARLES McILVAIN
     (Deceased); VICTORIA E. MOORE,
18   Personal Representative of the Estates
     of RAYMOND SCOTT CHAN
19
     (Deceased) and KENDRA CHAN
20   (Deceased); YUKA OHASHI
     MERRITT, Personal Representative of
21   the Estate of YUKO HATANO
22   (Deceased); VIKRAM SINGH,
     Personal Representative of the Estate of
23   SUNIL SINGH SANDHU (Deceased);
     NINA HUTTEGGER, Personal
24
     Representative of the Estate of JUHA-
25   PEKKA AHOPELTO (Deceased);
     YADIRA ALVAREZ, Personal
26   Representative of the Estate of
27   BERENICE FELIPE (Deceased);
     SEJAY TAN, Personal Representative
28   of the Estate of WEI TAN (Deceased);


                                                1
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 2 of 48 Page ID #:2




 1 ERIC BALTZ, Personal Representative
     of the Estate of NEAL BALTZ
 2
     (Deceased); ANTHONY
 3   BEITZINGER, Personal Representative
     of the Estate of PATRICIA
 4   BEITZINGER (Deceased); SHRUTI
 5   DEOPUJARI, Personal Representative
     of the Estate of SANJEERI
 6   DEOPUJARI (Deceased); ATLEE
     FRITZ, Personal
 7
     Representative of the Estate of
 8   ANDREW FRITZ (Deceased); SEEMA
     SHARMA, Personal
 9   Representative of the Estate of
10   KAUSTUBH NIRMAL (Deceased);
     MARGARET STROM, Personal
11   representative of the Estate of TED
     STROM (Deceased); RICHARD X.
12
     LIU, Personal Representative of the
13   Estate of XIANG LIN; SUSANA
     SOLANO ROSAS, Personal
14   Representative of the Estates of
15   EVANMICHEL SOLANO QUITASOL
     (Deceased), ANGELA ROSE SOLANO
16   QUITASOL (Deceased), and NICOLE
     SOLANO QUITASOL (Deceased);
17
     ARIEL TAKVAM, Personal
18   Representative of the Estate of
     KRISTIAN TAKVAM (Deceased);
19   DOMINIC MICAEL SELGA, Personal
20   Representative of the Estate of
     FERNISA JUNE SISON (Deceased);
21   ROBERT KURTZ and CHERIE
     MCDONOUGH, Personal
22
     Representatives of the Estate of
23   ALEXANDRA HALEY KURTZ;
     JEAN ANNE ALLEN as Executor of
24   the Estate of STEVEN JOHN SALIKA,
25   Executor of the Estate OF CAROL
     DIANA ADAMIC and Administrator of
26   the Estate of TIA NICOLE ADAMIC
     SALIKA; JAMES ADAMIC,
27
     individually and as beneficiary of the
28   Estate of CAROL DIANA ADAMIC
                                              2
                                 SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 3 of 48 Page ID #:3




 1 (Deceased); ANGELIKA ADAMIC,
     individually and as beneficiary of the
 2
     Estate of CAROL DIANA ADAMIC
 3   (Deceased); MARK ADAMIC,
     individually and as beneficiary of the
 4   Estate of CAROL DIANA ADAMIC
 5   (Deceased); SHIRLEY SALIKA,
     individually, and as beneficiary of the
 6   Estate of STEVEN JOHN SALIKA
     (Deceased) and TIA NICOLE SALIKA
 7
     (Deceased); DANIEL POH-HOCK
 8   CHUA, Personal Representative of the
     Estate of KRISTINA OLINE FINSTAD
 9   (Deceased), and RYAN SIMS,
10   individually.

11                         Plaintiffs,
           v.
12
     UNITED STATES OF AMERICA,
13
                                  Defendant.
14

15
           Plaintiffs NANCY FIEDLER, MATTHEW REID GUINEY, OLGA
16
     FAYNSHTEYN, KATIE OSBORNE, CHRISTINA QUITASOL, SARMA
17
     WILLIAMS,      CHRISTINE       ALEXANDRA          DIGNAM,        JASMINE   LORD,
18
     VICTORIA ELLEN MOORE, YUKA OHASHI MERRITT, VIKRAM SINGH,
19
     NINA HUTTEGGER, YADIRA ALVAREZ, SEJAY TAN, NEAL BALTZ,
20
     ANTHONY BEITZINGER, SHRUTI DEOPUJARI, ATLEE FRITZ, SEEMA
21
     SHARMA, MARGARET STROM, RICHARD LIU, SUSANA SOLANO
22
     ROSAS, ARIEL TAKVAM, DOMINIC SELGA, ROBERT KURTZ, CHERIE
23
     McDONOUGH, JEAN ALLEN, DANIEL POH-HOCK CHUA acting as the
24
     Personal Representatives of the Estates of their respective Decedents, and RYAN
25
     SIMS, acting individually, who herewith complain of Defendant UNITED STATES
26
     OF AMERICA, and allege as follows:
27

28
                                               3
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 4 of 48 Page ID #:4




 1                          PRELIMINARY ALLEGATIONS
 2
                             (Maritime jurisdiction under SIAA)
 3

 4       1.      Subject matter jurisdiction lies in this Court under 28 U.S.C. § 1333,
 5 Fed.R.Civ.P. 9(h), and the Suits in Admiralty Act, 46 U.S.C. §§ 30901-30918, as

 6 hereinafter more fully appears.

 7       2.      As is hereinafter more fully set forth, this action grows out of the
 8 catastrophic fire that killed thirty-four people aboard the dive vessel CONCEPTION

 9 (O.V.N. 638133) during the early morning hours of September 2, 2019.

10       3.      The incident which gave rise to this lawsuit is subject to admiralty tort
11 jurisdiction in that: It occurred upon the navigable waters of the Pacific Ocean within

12 the territorial waters of the State of California less than one marine league from the

13 shores of Santa Cruz Island; It had an actual and potential impact on maritime

14 commerce, and; It involved a traditional maritime activity.

15                       (Parties, Personal Jurisdiction and Venue)
16                           Plaintiffs and Their Beneficiaries
17       4.      At all times material hereto, Plaintiff NANCY FIEDLER (“Plaintiff
18 FIEDLER”) was and still is an adult resident of the State of California. Plaintiff

19 FIEDLER is the mother of LISA FIELDER, Deceased (“DECEDENT FIEDLER”),

20 and a “parent” as that term is used in 46 U.S.C. § 30302. Plaintiff FIEDLER is also

21 the duly appointed Personal Representative of DECEDENT FIEDLER’s Estate.

22       5.    DECEDENT FIEDLER was born in 1967. At all times material hereto,
23 she was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase

24 is used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

25 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard that vessel

26 during the early morning hours of September 2, 2019, when CONCEPTION caught

27 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

28 than one-hundred yards from shore and within the territorial limits of the State of
                                            4
                               SIAA Complaint of Plaintiffs
                         for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 5 of 48 Page ID #:5




 1 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

 2 Code, § 170, 171).

 3        6.   MARVIN FIEDLER is DECEDENT FIEDLER’s father and a “parent” as
 4 that term is used in 46 U.S.C. § 30302.

 5        7.   At all times material hereto, Plaintiff ROBERT KURTZ (“Plaintiff
 6 KURTZ”) was and is the father of ALEXANDRA HALEY KURTZ, Deceased

 7 (“DECEDENT KURTZ”), and a “parent” as that term is used in 46 U.S.C. § 30302.

 8 Plaintiff KURTZ is also the Personal Representative of DECEDENT KURTZ’s

 9 Estate.

10        8.   At all times material hereto, Plaintiff CHERIE MCDONOUGH (“Plaintiff
11 MCDONOUGH”) was and is the mother of ALEXANDRA HALEY KURTZ,

12 Deceased (“DECEDENT KURTZ”), and a “parent” as that term is used in 46 U.S.C.

13 § 30302. Plaintiff MCDONOUGH is also the Personal Representative of

14 DECEDENT KURTZ’s Estate.

15        9.   DECEDENT KURTZ was born in 1993. At all times material hereto, she
16 was a Jones Act seafarer, who was killed in the course of employment aboard the dive

17 vessel CONCEPTION. As hereinafter more fully appears, she died aboard that vessel

18 during the early morning hours of September 2, 2019, when CONCEPTION caught

19 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

20 than one-hundred yards from shore and within the territorial limits of the State of

21 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

22 Code, § 170, 171).

23        10. At all times material hereto, Plaintiff DANIEL POH-HOCK CHUA
24 (“Plaintiff CHUA”) was and still is an adult resident of the State of California.

25 Plaintiff CHUA is also the duly appointed Executor of the Estate of KRISTINA

26 OLINE FINSTAD (“DECEDENT FINSTAD”).

27        11. DECEDENT Finstad was born in 1978. At all times material hereto, she
28 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is
                                             5
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 6 of 48 Page ID #:6




 1 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

 2 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard that vessel

 3 during the early morning hours of September 2, 2019, when CONCEPTION caught

 4 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

 5 than one-hundred yards from shore and within the territorial limits of the State of

 6 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

 7 Code, § 170, 171).

 8        12. At all times material hereto, Plaintiff JEAN ANNE ALLEN (“Plaintiff
 9 ALLEN”) was and still is an adult resident of the State of California. Plaintiff ALLEN

10 is also the duly appointed Executor of the Estate STEVEN JOHN SALIKA, Deceased

11 (“DECEDENT SALIKA”), Executor of the Estate of CAROL DIANA ADAMIC,

12 Deceased (“DECEDENT ADAMIC”), and Administrator of the Estate of TIA

13 NICOLE ADAMIC SALIKA, Deceased (“DECEDENT ADAMIC SALIKA”).

14        13. DECEDENT SALIKA was born in 1964. At all times material hereto, he
15 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

16 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

17 U.S. 199, 215 (1996). As hereinafter more fully appears, he died aboard that vessel

18 during the early morning hours of September 2, 2019, when CONCEPTION caught

19 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

20 than one-hundred yards from shore and within the territorial limits of the State of

21 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

22 Code, § 170, 171).

23        14. DECEDENT ADAMIC was born in 1959. At all times material hereto,
24 she was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase

25 is used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

26 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard that vessel

27 during the early morning hours of September 2, 2019, when CONCEPTION caught

28 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less
                                              6
                                 SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 7 of 48 Page ID #:7




 1 than one-hundred yards from shore and within the territorial limits of the State of

 2 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

 3 Code, § 170, 171).

 4        15. DECEDENT ADAMIC SALIKA was born in 2002. At all times material
 5 hereto, she was a “passenger for hire” aboard the dive vessel CONCEPTION as that

 6 phrase is used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of

 7 Yamaha, 516 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard

 8 that vessel during the early morning hours of September 2, 2019, when

 9 CONCEPTION caught fire and sank upon the navigable waters of Platt’s Harbor off

10 Santa Cruz Island, less than one-hundred yards from shore and within the territorial

11 limits of the State of California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const.,

12 art. III, § 2; Gov. Code, § 170, 171).

13        16. At all times material SHIRLEY SALIKA was an adult resident of the State
14 of California. SHIRLEY SALIKA is DECEDENT SALIKA’s mother and a “parent”

15 as that term is used in 46 U.S.C. § 30302.

16        17. At all times material SHIRLEY SALIKA was an adult resident of the State
17 of   California. SHIRLEY SALIKA is DECEDENT ADAMIC SALIKA’s
18 grandmother, heir and successor-in-interest.

19        18. At all times material hereto, JAMES ADAMIC was an adult resident of
20 the State of California. He was the adult brother of DECEDENT ADAMIC and a

21 “sibling” as that term is used in 46 U.S.C. § 30302. JAMES ADAMIC is DECEDENT

22 ADAMIC’s heir and successor-in-interest.

23        19. At all times material hereto, MARK ADAMIC was an adult resident of
24 the State of California. He was the adult brother of DECEDENT ADAMIC and a

25 “sibling” as that term is used in 46 U.S.C. § 30302. MARK ADAMIC is DECEDENT

26 ADAMIC’s heir and successor-in-interest.

27        20. At all times material hereto, ANGELIKA ADAMIC was an adult resident
28 of the State of Colorado. She was the adult sister of DECEDENT ADAMIC and a
                                             7
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 8 of 48 Page ID #:8




 1 “sibling” as that term is used in 46 U.S.C. § 30302.      ANGELIKA ADAMIC is
 2 DECEDENT ADAMIC’s heir and successor-in-interest.

 3        21. At all times material hereto, Plaintiff MATTHEW REID GUINEY
 4 (“Plaintiff GUINEY”) was and is the brother of MARYBETH GUINEY, Deceased

 5 (“DECEDENT GUINEY”) and the duly appointed Personal Representative of

 6 DECEDENT GUINEY’s Estate.

 7        22. DECEDENT GUINEY was born in 1968. At all times material hereto, she
 8 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

 9 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

10 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard that vessel

11 during the early morning hours of September 2, 2019, when CONCEPTION caught

12 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

13 than one-hundred yards from shore and within the territorial limits of the State of

14 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

15 Code, § 170, 171).

16        23. MARY ELIZABETH GUINEY is DECEDENT GUINEY’s mother and a
17 “parent” as that term is used in 46 U.S.C. § 30302.

18        24. At all times material hereto, Plaintiff OLGA FAYNSHTEYN (“Plaintiff
19 FAYNSHTEYN”) was and is the mother of YULIYA KRASHENNAYA, Deceased

20 (“DECEDENT KRASHENNAYA”) and a “parent” as that term is used in 46 U.S.C.

21 § 30302. Plaintiff FAYNSHTEYN is also the duly appointed Personal Representative

22 of DECEDENT KRASHENNAYA’s Estate.

23        25. DECEDENT KRASHENNAYA was born in 1979. At all times material
24 hereto, she was a “passenger for hire” aboard the dive vessel CONCEPTION as that

25 phrase is used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of

26 Yamaha, 516 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard

27 that vessel during the early morning hours of September 2, 2019, when

28 CONCEPTION caught fire and sank upon the navigable waters of Platt’s Harbor off
                                        8
                            SIAA Complaint of Plaintiffs
                     for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 9 of 48 Page ID #:9




 1 Santa Cruz Island, less than one-hundred yards from shore and within the territorial

 2 limits of the State of California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const.,

 3 art. III, § 2; Gov. Code, § 170, 171).

 4        26. GREGORY KRASHENNY is DECEDENT KRASHENNAYA’s father
 5 and a “parent” as that term is used in 46 U.S.C. § 30302.

 6        27. At all times material hereto, Plaintiff KATIE OSBORNE (“Plaintiff
 7 OSBORNE”) was and is the sister of DANIEL GARCIA, Deceased (“DECEDENT

 8 GARCIA”) and is the duly appointed Personal Representative of DECEDENT

 9 GARCIA’s Estate.

10        28. DECEDENT GARCIA was born in 1973. At all times material hereto, he
11 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

12 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

13 U.S. 199, 215 (1996). As hereinafter more fully appears, he died aboard that vessel

14 during the early morning hours of September 2, 2019, when CONCEPTION caught

15 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

16 than one-hundred yards from shore and within the territorial limits of the State of

17 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

18 Code, § 170, 171).

19        29. HENRY GARCIA is DECEDENT GARCIA’s father and a “parent” as
20 that term is used in 46 U.S.C. § 30302.

21        30. ELLEN GEHRINGER is DECEDENT GARCIA’s mother and a “parent”
22 as that term is used in 46 U.S.C. § 30302

23        31. At all times material hereto, Plaintiff CHRISTINA QUITASOL (“Plaintiff
24 QUITASOL”) was and still is an adult resident of the State of California. Plaintiff

25 QUITASOL is the daughter of MICHAEL QUITASOL, Deceased (“DECEDENT

26 MICHAEL QUITASOL”). She is also the duly appointed Personal Representative of

27 DECEDENT QUITASOL’s Estate.

28        32. DECEDENT QUITASOL was born in 1956. At all times material hereto,
                                               9
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 10 of 48 Page ID #:10




  1 he was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

  2 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

  3 U.S. 199, 215 (1996). As hereinafter more fully appears, he died aboard that vessel

  4 during the early morning hours of September 2, 2019, when CONCEPTION caught

  5 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

  6 than one-hundred yards from shore and within the territorial limits of the State of

  7 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

  8 Code, § 170, 171).

  9        33. At all times material hereto, Plaintiff SARMA WILLIAMS (“Plaintiff
 10 WILLIAMS”) was and still is an adult resident of the State of California. Plaintiff

 11 WILLIAMS is the husband of VAIDEHI DEVI CAMPBELL WILLIAMS, Deceased

 12 (“DECEDENT WILLIAMS”) and is a “spouse” as that term is used in 46 U.S.C. §

 13 30302. He is also the duly appointed Personal Representative of DECEDENT

 14 WILLIAMS’s Estate.

 15        34. DECEDENT WILLIAMS was born in 1977. At all times material hereto,
 16 she was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase

 17 is used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

 18 U.S. 199, 215 (1996). As hereinafter more fully appears, she died aboard that vessel

 19 during the early morning hours of September 2, 2019, when CONCEPTION caught

 20 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

 21 than one-hundred yards from shore and within the territorial limits of the State of

 22 California. See Tidewater,14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

 23 Code, § 170, 171).

 24        35. MAKANI WILLIAMS is DECEDENT WILLIAMS’s daughter and a
 25 “child” as that term is used in 46 U.S.C. § 30302. She was born in 2008.

 26        36. DAELEN WILLIAMS is DECEDENT WILLIAMS’s son and a “child”
 27 as that term is used in 46 U.S.C. § 30302. She was born in 2011.

 28        37. At all times material hereto, Plaintiff CHRISTINE ALEXANDRA
                                               10
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 11 of 48 Page ID #:11




  1 DIGNAM (“Plaintiff DIGNAM”) was and still is an adult resident of the State of

  2 California.    She was the wife of JUSTIN CARROLL DIGNAM, Deceased
  3 (“DECEDENT DIGNAM”) and a “spouse” as that term is used in 46 U.S.C. § 30302.

  4 She is also the duly appointed, Personal Representative of DECEDENT’s Estate and

  5 the mother of his two children.

  6         38. DECEDENT DIGNAM was born in 1960. At all times material hereto,
  7 he was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

  8 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

  9 U.S. 199, 215 (1996). As hereinafter more fully appears, he died aboard that vessel

 10 during the early morning hours of September 2, 2019, when CONCEPTION caught

 11 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz, Island, less

 12 than a few-hundred yards from shore, within the territorial limits of the State of

 13 California. See Tidewater Marine Western, Inc. v. Bradshaw (1996)14 Cal.4th 557,

 14 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 15         39. TAYLOR ALEXANDRA DIGNAM is DECEDENT DIGNAM’s
 16 daughter and a “child” as that term is used in 46 U.S.C. § 30302. She was born in

 17 1994.

 18         40. CHANDLER JOHN DIGNAM is DECEDENT DIGNAM’s son and a
 19 “child” as that term is used in 46 U.S.C. § 30302. He was born in 1996.

 20         41. At all times material hereto, Plaintiff JASMINE LORD (“Plaintiff
 21 LORD”) was and still is an adult resident of the State of California. She was the wife

 22 of CHARLES SPENCER McILVAIN, Deceased (“DECEDENT McILVAIN”), and

 23 is a “spouse” as that term is used in 46 U.S.C. § 30302. She is also the duly appointed,

 24 Personal Representative of his Estate.

 25         42. DECEDENT McILVAIN was born in 1975. At all times material hereto,
 26 he too was a “passenger for hire” aboard the dive vessel CONCEPTION, as that phrase

 27 is used in 33 CFR § 101.105, and a “non-seafarer” within the meaning of Yamaha,

 28 516 U.S. at 215. As hereinafter more fully appears, he too died aboard that vessel
                                             11
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 12 of 48 Page ID #:12




  1 during the early morning hours of September 2, 2019, when CONCEPTION caught

  2 fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less

  3 than a few-hundred yards from shore, within the territorial limits of the State of

  4 California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

  5 Code, § 170, 171).

  6        43. CLARK McILVAIN is DECEDENT McILVAIN’s father and a “parent”
  7 as that term is used in 46 U.S.C. § 30302.

  8        44. SUZANNE ADAMS is DECEDENT McILVAIN’s mother and a “parent”
  9 as that term is used in 46 U.S.C. § 30302.

 10        45. At all times material hereto, Plaintiff VICTORIA ELLEN MOORE
 11 (“Plaintiff MOORE”) was and still is an adult resident of the State of California. She

 12 was the wife of RAYMOND SCOTT CHAN, Deceased (“DECEDENT CHAN”),

 13 and is a “spouse” as those terms are used in 46 U.S.C. § 30302. She is also the mother

 14 of his two children and the duly appointed, Personal Representative of the Estates of

 15 DECEDENT         SCOTT CHAN and KENDRA MOORE CHAN, Deceased
 16 (“DECEDENT MOORE CHAN”).

 17        46. DECEDENT SCOTT CHAN was born in 1960. At all times material
 18 hereto, he too was a “passenger for hire” aboard the dive vessel CONCEPTION, as

 19 that phrase is used in 33 CFR § 101.105, and a “non-seafarer” within the meaning of

 20 Yamaha, 516 U.S. at 215. As hereinafter more fully appears, he too died aboard that

 21 vessel during the early morning hours of September 2, 2019, when CONCEPTION

 22 caught fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island,

 23 less than a few-hundred yards from shore, within the territorial limits of the State of

 24 California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

 25 Code, § 170, 171).

 26        47. DECEDENT MOORE CHAN was born in 1993. She was the daughter of
 27 Plaintiff MOORE and DECEDENT CHAN. At all times material hereto, she too was

 28 a “passenger for hire” aboard the dive vessel CONCEPTION, as that phrase is used in
                                               12
                                   SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 13 of 48 Page ID #:13




  1 33 CFR § 101.105, and a “non-seafarer” within the meaning of Yamaha, 516 U.S. at

  2 215. As hereinafter more fully appears, she too died aboard that vessel during the

  3 early morning hours of September 2, 2019, when CONCEPTION caught fire and sank

  4 upon the navigable waters of Platt’s Harbor off Santa Cruz, Island, less than a few-

  5 hundred yards from shore, within the territorial limits of the State of California. See

  6 Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

  7         48. KEVIN WILLIAMS CHAN is DECEDENT CHAN’s son and a “child”
  8 and DECEDENT MOORE CHAN’s brother and a “sibling” as those terms are used

  9 in 46 U.S.C. § 30302.

 10         49. At all times material hereto, Plaintiff YUKA OHASHI MERITT
 11 (“OHASHI MERITT”) was and still is an adult resident of the State of California and

 12 is the duly appointed Personal Representative of the Estate of YUKO HATANO,

 13 Deceased (“DECEDENT HATANO”).

 14         50. DECEDENT HATANO was born in 1979. At all times material hereto,
 15 she too was a “passenger for hire” aboard the dive vessel CONCEPTION, as that

 16 phrase is used in 33 CFR § 101.105, and a “non-seafarer” within the meaning of

 17 Yamaha, 516 U.S. at 215. As hereinafter more fully appears, she too died aboard that

 18 vessel during the early morning hours of September 2, 2019, when CONCEPTION

 19 caught fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz

 20 Island, less than a few-hundred yards from shore, within the territorial limits of the

 21 State of California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2;

 22 Gov. Code, § 170, 171).

 23         51. MACHIKO HATANO is DECEDENT HATANO’s mother and a
 24 “parent” as that term is used in 46 U.S.C. § 30302.

 25         52. At all times material hereto, Plaintiff VIKRAM SINGH (“SINGH”) was
 26 and still is an adult resident of the State of California and is the duly appointed,

 27 Personal Representative of the Estate of SUNIL SINGH SANDHU, Deceased

 28 (“DECEDENT SINGH SANDHU”).
                                                 13
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 14 of 48 Page ID #:14




  1        53. DECEDENT SINGH SANDHU was born in 1973. At all times material
  2 hereto, he too was a “passenger for hire” aboard the dive vessel CONCEPTION, as

  3 that phrase is used in 33 CFR § 101.105, and a “non-seafarer” within the meaning of

  4 Yamaha, 516 U.S. at 215. As hereinafter more fully appears, he too died aboard that

  5 vessel during the early morning hours of September 2, 2019, when CONCEPTION

  6 caught fire and sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island,

  7 less than a few-hundred yards from shore, within the territorial limits of the State of

  8 California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov.

  9 Code, § 170, 171).

 10        54.    SOJIT SINGH s/o UDHAM SINGH is DECEDENT SINGH
 11 SANDHU’s father and a “parent” as that term is used in 46 U.S.C. § 30302.

 12        55. JASBIR KAUR d/o BIKREM SINGH is DECEDENT SINGH
 13 SANDHU’s mother and a “parent” as that term is used in 46 U.S.C. § 30302.

 14        56. SUNITA KAUR SANDHU is DECEDENT SINGH SANDHU’s sister
 15 and a “sibling” as that term is used in 46 U.S.C. § 3032.

 16        57. Plaintiff NINA HUTTEGGER (“Plaintiff HUTTEGGER”) was at all
 17 times relevant to this Complaint an adult resident of the State of California. Plaintiff

 18 HUTTEGGER is the surviving wife of decedent, JUHA-PEKKA AHOPELTO

 19 (“DECEDENT AHOPELTO”) and the biological mother of Decedent AHOPELTO’s

 20 minor son C.A., and DECEDENT AHOLPELTO’s adult daughter, JULIA

 21 AHOPELTO. Plaintiff HUTTEGGER is the Personal Representative of Decedent

 22 AHOLPELTO’s Estate.

 23        58. Decedent AHOPELTO was born in 1969. At all times material hereto, he
 24 was a “passenger for hire” aboard the dive vessel CONCEPTION as that phrase is

 25 used in 33 CFR § 101.105 and a “non-seafarer” within the meaning of Yamaha, 516

 26 U.S. at 215. As hereinafter more fully appears, he died aboard that vessel during the

 27 early morning hours of September 2, 2019, when CONCEPTION caught fire and sank

 28 upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-
                                             14
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 15 of 48 Page ID #:15




  1 hundred yards from shore, within the territorial limits of the State of California. See

  2 Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

  3         59. At all times material hereto, Plaintiff JULIA AHOPELTO was at all times
  4 relevant to this Complaint an adult resident of the State of California. Plaintiff JULIA

  5 AHOPELTO is the surviving daughter of Decedent AHOPELTO.

  6         60. At all times material hereto, Plaintiff C.A. is the surviving minor son of
  7 DECEDENT AHOPELTO.

  8         61. At all times material hereto, Plaintiff YADIRA ALVAREZ ("Plaintiff
  9 ALVAREZ") was and still is an adult resident of the State of California. She was the

 10 natural mother of BERENICE FELIPE, Deceased ("DECEDENT FELIPE"). She is

 11 also the duly appointed, Personal Representative of DECEDENT FELIPE's Estate.

 12         62. DECEDENT FELIPE was born in 2002. At all times material hereto, she
 13 was “passenger for hire" aboard the dive vessel CONCEPTION as that phrase is used

 14 in 33 CFR § 101.105 and a "non-seafarer" within the meaning of Yamaha Motor

 15 Corp., U.S.A. v. Calhoun ["Yamaha"] (1996) 516 U.S. 199, 215. As hereinafter more

 16 fully appears, she died aboard that vessel during the early morning hours of September

 17 2, 2019, when CONCEPTION caught fire and sank upon the navigable waters of

 18 Platt’s Harbor off Santa Cruz Island, less than one hundred yards from shore, within

 19 the territorial limits of the State of California. See Tidewater Marine Western, Inc. v.

 20 Bradshaw (1996)14 Cal.4th 557,564 (citing Cal. Const., art. III,§ 2; Gov. Code,§ 170,

 21 171).

 22         63. At all times material hereto, Plaintiff SEJAY TAN ("Plaintiff TAN") was
 23 and still is an adult resident of the State of Michigan. He is the brother of WEI TAN,

 24 deceased ("DECEDENT TAN") and the duly appointed, Personal Representative of

 25 DECEDEDENT TAN’s Estate.

 26         64. DECEDENT TAN was born in 1993. At all times material hereto, she too
 27 was a "passenger for hire" aboard the dive vessel CONCEPTION, as that phrase is

 28 used in 33 CPR§ 01.105, and a "non-seafarer" within the meaning of Yamaha, 516
                                            15
                               SIAA Complaint of Plaintiffs
                         for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 16 of 48 Page ID #:16




  1 U.S. at 215. As hereinafter more fully appears, she too died aboard that vessel during

  2 the early morning hours of September 2, 2019, when CONCEPTION caught fire and

  3 sank upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-

  4 hundred yards from shore, within the territorial limits of the State of California. See

  5 Tidewater, 14 Cal.4th at 564 ( citing Cal. Const., art. III, § 2; Gov. Code, §170,171).

  6         65. CHENG LENG TAN is DECEDENT TAN's natural father and a "parent"
  7 as that term is used in 46 U.S.C. § 30302.

  8         66. CHIK PING YAP is DECEDENT TAN’s natural mother and a “parent”
  9 as that term is used in 46 U.S.C. § 30302.

 10         67. At all times material hereto, Plaintiff ERIC BALTZ (“Plaintiff BALTZ”)
 11 was and still is an adult resident of the State of Missouri. He was the brother and a

 12 “sibling” of NEAL BALTZ, Deceased (“DECEDENT BALTZ”) as that term is used

 13 in 46 U.S.C. § 30302. He is the duly appointed Personal Representative of

 14 DECEDENT BALTZ’s Estate.

 15         68. At all times material hereto, DECEDENT BALTZ was a “passenger for
 16 hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

 17 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. 199, 215

 18 (1996). As hereinafter more fully appears, he died aboard that vessel during the early

 19 morning hours of September 2, 2019, when CONCEPTION caught fire and sank upon

 20 the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-hundred

 21 yards from shore, within the territorial limits of the State of California. See

 22 Tidewater.14 Cal.4th 557, 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170,

 23 171).

 24         69. CANDACE BALTZ is DECEDENT BALTZ’s mother and a “parent” as
 25 that term is used in 46 U.S.C. § 30302.

 26         70. At all times material hereto, Plaintiff ANTHONY BEITZINGER
 27 (“Plaintiff BEITZINGER”) was and still is an adult resident of the State of Ohio. He

 28 was the brother and a “sibling” of PATRICIA BEITZINGER, Deceased
                                          16
                             SIAA Complaint of Plaintiffs
                       for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 17 of 48 Page ID #:17




  1 (“DECEDENT BEITZINGER”) as that term is used in 46 U.S.C. § 30302. He is the

  2 duly appointed Personal Representative of DECEDENT BEITZINGER’s Estate.

  3         71. At all times material hereto, DECEDENT BEITZINGER was a “passenger
  4 for hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

  5 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. 199, 215

  6 (1996). As hereinafter more fully appears, she died aboard that vessel during the early

  7 morning hours of September 2, 2019, when CONCEPTION caught fire and sank upon

  8 the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one hundred

  9 yards from shore, within the territorial limits of the State of California. See Tidewater,

 10 14 Cal.4th 557, 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 11         72. ELIZABETH BEITZINGER is DECEDENT BEITZINGER’s mother and
 12 a “parent” as that term is used in 46 U.S.C. § 30302.

 13         73. At all times material hereto, Plaintiff SHRUTI DEOPUJARI (“Plaintiff
 14 DEOPUJARI”) was and still is an adult resident of the State of Virginia. She is the

 15 duly appointed Personal Representative of the Estate of SANJEERI DEOPUJARI

 16 (“DECEDENT DEOPUJARI”).

 17         74. At all times material hereto, DECEDENT DEOPUJARI was a “passenger
 18 for hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

 19 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. 199, 215

 20 (1996). As hereinafter more fully appears, she died aboard that vessel during the early

 21 morning hours of September 2, 2019, when CONCEPTION caught fire and sank upon

 22 the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one hundred

 23 yards from shore, within the territorial limits of the State of California. See Tidewater,

 24 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 25         75. SATISH DEOPUJARI is DECEDENT DEOPUJARI’s father and a
 26 “parent” as that term is used in 46 U.S.C. § 30302.

 27         76. SANDHYA DEOPUJARI is DECEDENT DEOPUJARI’s mother and a
 28 parent” as that term is used in 46 U.S.C. § 30302.
                                                17
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 18 of 48 Page ID #:18




  1         77. At all times material hereto, Plaintiff ATLEE FRITZ (“Plaintiff FRITZ”)
  2 was and still is an adult resident of the State of Texas. He was the father and “parent”

  3 of ANDREW FRITZ, Deceased (“DECEDENT FRITZ”) as those terms are used in

  4 46 U.S.C. § 30302. He is the duly appointed Personal Representative of DECEDENT

  5 FRITZ’s Estate.

  6         78. At all times material hereto, DECEDENT FRITZ was a “passenger for
  7 hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

  8 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. at 215. As

  9 hereinafter more fully appears, he died aboard that vessel during the early morning

 10 hours of September 2, 2019, when CONCEPTION caught fire and sank upon the

 11 navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-hundred yards

 12 from shore, within the territorial limits of the State of California. See Tidewater,

 13 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 14         79. LINDA FRITZ is DECEDENT FRITZ’s mother and a “parent” as that
 15 term is used in 46 U.S.C. § 30302.

 16         80. At all times material hereto, Plaintiff SEEMA SHARMA (“Plaintiff
 17 SHARMA”) was and still is an adult resident of the State of Ohio. She is the duly

 18 appointed Personal Representative of the Estate of KAUSTUBH NIRMAL

 19 (“DECEDENT NIRMAL”).

 20          81. At all times material hereto, DECEDENT NIRMAL was a “passenger for
 21   hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §
 22   101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. at 215
 23   (1996). As hereinafter more fully appears, he died aboard that vessel during the early
 24   morning hours of September 2, 2019, when CONCEPTION caught fire and sank
 25   upon the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-
 26   hundred yards from shore, within the territorial limits of the State of California. See
 27   Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).
 28         82. PATANJALI SHARMA is DECEDENT NIRMAL’s father and a “parent”
                                                 18
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 19 of 48 Page ID #:19




  1 as that term is used in 46 U.S.C. § 30302.

  2         83. LAKSHMI SHARMA is DECEDENT NIRMAL’s mother and a “parent”
  3 as that term is used in 46 U.S.C. § 30302.

  4         84. At all times material hereto, Plaintiff MARGARET STROM (“Plaintiff
  5 STROM”) was and still is an adult resident of the State of Tennessee. She was the

  6 wife and “spouse” of TED STROM, Deceased (“DECEDENT STROM”) as those

  7 terms are used in 46 U.S.C. § 30302. She is also the mother of his two children and

  8 the duly appointed Personal Representative of DECEDENT STROM’s Estate.

  9         85. At all times material hereto, DECEDENT STROM was a “passenger for
 10 hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

 11 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. 199, 215

 12 (1996). As hereinafter more fully appears, he died aboard that vessel during the early

 13 morning hours of September 2, 2019, when CONCEPTION caught fire and sank upon

 14 the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-hundred

 15 yards from shore, within the territorial limits of the State of California. See Tidewater,

 16 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 17         86. KESTREL STROM is DECEDENT STROM’s son and a “child” as that
 18 term is used in 46 U.S.C. § 30302.

 19         87. PFEIFFER STROM is DECEDENT STROM’s son and a “child” as that
 20 term is used in 46 U.S.C. § 30302.

 21         88. At all times material hereto, Plaintiff RICHARD X. LIU (“Plaintiff LIU”)
 22 was and still is an adult resident of the State of California. He is the duly appointed

 23 Personal representative of the Estate of XIANG LIN, (Deceased).

 24         89. Decedent XIANG LIN (hereinafter “DECEDENT LIN”) was born in 1973.
 25 At all times material hereto, she was a “passenger for hire” aboard the dive vessel

 26 CONCEPTION as that phrase is used in 33 CFR § 101.105 and a “non-seafarer” within

 27 the meaning of Yamaha, 516 U.S. at 215. As hereinafter more fully appears, she died

 28 aboard that vessel during the early morning hours of September 2, 2019, when
                                             19
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 20 of 48 Page ID #:20




  1 CONCEPTION caught fire and sank upon the navigable waters of Platts Harbor off

  2 Santa Cruz Island, less than one-hundred yards from shore, within the territorial limits

  3 of the State of California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III,

  4 § 2; Gov. Code, § 170, 171).

  5         90. YIN LIN and ANZHI CHEN are residents of the People’s Republic of
  6 China and are “parent[s]” of DECEDENT, as the term is used in 46 U.S.C. § 30302.

  7         91. At all times material hereto, Plaintiff SUSANA SOLANO ROSAS was and
  8 is an adult resident of the State of California and is the natural mother of DECEDENT

  9 EVANMICHEL            SOLANO        QUITASOL        (“DECEDENT         EVANMICHAEL
 10 QUITASOL”), ANGELA ROSE SOLANO QUITASOL (“DECEDENT ANGELA

 11 SOLANO         QUITASOL”),       and    NICOLE      STORM       SOLANO       QUITASOL
 12 (“DECEDENT NICOLE QUITASOL”). The Decedents were the adult daughters of

 13 Plaintiff SUSANA SOLANO ROSAS. Plaintiff SUSANA SOLANO ROSAS is the

 14 duly appointed personal representative of the Decedents’ respective estates, and is a

 15 “parent” as that term is used in 46 U.S.C. § 30302.

 16         92. DECEDENT EVANMICHAEL QUITASOL was born July 31, 1982.
 17 DECEDENT ANGELA SOLANO QUITASOL was born July 26, 1991. DECEDENT

 18 NICOLE QUITASOL was born January 4, 1998. At all times material hereto, each of

 19 those DECEDENTS was a “passenger for hire,” as that phrase is used in 33 CFR

 20 §101.105, aboard the dive vessel CONCEPTION. Those DECEDENTS were “non-

 21 seafarers” within the meaning of Yamaha, 516 U.S. at 215 (1996). As hereinafter more

 22 fully appears, those DECEDENTS perished aboard that vessel during the early

 23 morning hours of September 2, 2019, when it caught fire and sank in Platt’s Harbor off

 24 Santa Cruz Island, upon navigable waters within the territorial limits of the State of

 25 California. See Tidewater, 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code,

 26 § 170, 171).

 27         93. At all times material hereto, Plaintiff ARIEL TAKVAM was an adult
 28 resident of the State of California. She was the spouse of KRISTIAN TAKVAM,
                                               20
                                   SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 21 of 48 Page ID #:21




  1 Deceased (“DECEDENT TAKVAM”) and is a “spouse” as that term is used in 46

  2 U.S.C. § 30302.       She is also the duly appointed, Personal Representative of
  3 DECEDENT TAKVAM’s Estate.

  4         94. At all times material hereto, Plaintiff KENNETH TAKVAM was an adult
  5 resident of the State of Texas. KENNETH TAKVAM was the natural father of

  6 DECEDENT TAKVAM and is a “parent” as that term is used in 46 U.S.C. § 30302.

  7         95. At all times material hereto, Plaintiff MARY R. TAKVAM was an adult
  8 resident of the State of Texas.       She was the natural mother of DECEDENT
  9 TAKVAM, is a “parent” as that term is used in 46 U.S.C. § 30302, and is the duly

 10 appointed Personal Representative of DECEDENT TAKVAM’s Estate.

 11         96. At all times material hereto, DECEDENT TAKVAM was a “passenger for
 12 hire” aboard the dive vessel CONCEPTION as that phrase is used in 33 CFR §

 13 101.105 and a “non-seafarer” within the meaning of Yamaha, 516 U.S. at 215. As

 14 hereinafter more fully appears, he died aboard that vessel during the early morning

 15 hours of September 2, 2019, when CONCEPTION caught fire and sank upon the

 16 navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-hundred yards

 17 from shore, within the territorial limits of the State of California. See Tidewater,14

 18 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

 19         97. Plaintiff, DOMINIC MICAEL SELGA was and still is an adult resident of
 20 the State of California. He is the natural son of FERNISA JUNE SISON (Deceased)

 21 (“DECEDENT SISON), a “child” as that term is used in 46 U.S.C. § 30302, and the

 22 duly appointed Personal Representative of said DECEDENT’s Estate.

 23         98. At all times material hereto, DECEDENT SISON was a “passenger for
 24 hire” aboard the dive vessel CONCEPTION, as that phrase is used in 33 CFR §

 25 101.105, and a “non-seafarer” within the meaning of Yamaha, 516 U.S. at 215. As

 26 hereinafter more fully appears, she too died aboard that vessel during the early

 27 morning hours of September 2, 2019, when CONCEPTION caught fire and sank upon

 28 the navigable waters of Platt’s Harbor off Santa Cruz Island, less than one-hundred
                                              21
                                  SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 22 of 48 Page ID #:22




  1 yards from shore, within the territorial limits of the State of California. See Tidewater,

  2 14 Cal.4th at 564 (citing Cal. Const., art. III, § 2; Gov. Code, § 170, 171).

  3        99. NISA SHINAGAWA is the natural daughter of DECEDENT SISON and
  4 a “child” at that term is used in 46 U.S.C. § 30302.

  5        100. At all times material hereto, Plaintiff RYAN SIMS ("Plaintiff SIMS") was
  6 and still is an adult resident of the State of California. Plaintiff SIMS was a member

  7 of CONCEPTION’s crew when she caught fire and sank upon the navigable waters of

  8 Platts Harbor off Santa Cruz, Island.

  9                                         The Defendant
 10        101. At all times material hereto, the UNITED STATES COAST GUARD
 11 (hereinafter “COAST GUARD”) was and still is a military, multi-mission, maritime

 12 service within the Department of Homeland Security, one of the five armed services

 13 of Defendant the UNITED STATES OF AMERICA, and an “agent of the UNITED

 14 STATES” within the meaning of 46 U.S.C. § 30904. As such the UNITED STATES

 15 OF AMERICA is designated Defendant herein (“UNITED STATES”).

 16        102. Venue is properly laid in this Court under 28 U.S.C. § 1391(b)(2) in that
 17 Defendant’s acts and omissions complained of herein occurred within the federal

 18 judicial district of this Honorable Court.

 19                                     OPERATIVE FACTS
 20                      (The Small Passenger Vessel CONCEPTION)
 21        103. At all times material hereto, Truth Aquatics, a California-organized
 22 business, owned by Richard Glen Fritzler and Dana Jeanne Fritzler (“Truth Aquatics”

 23 and “the Fritzlers”) built, owned, operated, maintained, manned, equipped, controlled,

 24 and operated three “small passenger vessels” within the meaning of 46 C.F.R.,

 25 Subchapter T – CONCEPTION, VISION, and TRUTH. Although VISION was five

 26 feet longer and one foot wider than CONCEPTION, they were sisterships in the sense

 27 that the layout and general arrangement of their decks, deck houses, and below deck

 28 compartments were very similar.
                                                 22
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 23 of 48 Page ID #:23




  1        104. CONCEPTION was designed, built, furnished, equipped, inspected, and
  2 launched in Long Beach, California in 1981 by the Fritzlers and others, and was

  3 redesigned, rebuilt, refurbished, reequipped, relaunched by the Fritzlers and others, in

  4 2005 and/or subsequent years. When CONCEPTION was launched in 1981, she was

  5 subject to Coast Guard inspection and certification under 46 C.F.R. § 175.100(a) and

  6 was indeed inspected and certificated by the Coast Guard acting for Defendant

  7 UNITED STATES by and through a duly authorized Officer in Charge of Marine

  8 Inspection (“OCMI”).

  9        105. CONCEPTION was likewise subject to Coast Guard inspection and
 10 certification at the time of her redesign and reconstruction in 2005 and was indeed

 11 reinspected and recertificated at that time by the Coast Guard acting for Defendant

 12 UNITED STATES by and through a duly authorized OCMI.

 13        106. From the time CONCEPTION first entered service in 1981 until the date
 14 of the catastrophic fire which is the subject of this action, said vessel was further

 15 subject to annual inspection and certification under 46 C.F.R. §§ 175.100(a), and

 16 185.726, inter alia, and was indeed inspected and certificated annually by the Coast

 17 Guard acting for Defendant UNITED STATES by and through a duly authorized

 18 OCMI. In addition to said annual inspections, Defendant UNITED STATES also

 19 conducted 5-year COI renewal inspections and biannual hull and structural

 20 examinations aboard CONCEPTION pursuant to 46 C.F.R. § 176.600 inter alia. The

 21 OCMI’s who inspected and certificated CONCEPTION pursuant to those regulations

 22 during the years immediately preceding the catastrophe that is the subject of this

 23 incident, were members of the Marine Safety Detachment (“MSD”) in Santa Barbara,

 24 a sub-unit of the MSD for Coast Guard Sector LA/Long Beach.

 25        107. The Coast Guard developed, adopted, promulgated, published, and
 26 updated a T-Boat Inspection Book (“CG-840 TI”) which not only prescribes the

 27 procedures and protocols for all those inspections, examinations, and certifications

 28 but also provides OCMI’s with written procedures, protocols, and checklists for such
                                             23
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 24 of 48 Page ID #:24




  1 inspections, examinations, and certifications. The CG-840-T1 and its procedures,

  2 protocols, and checklists were last updated in 2011. In addition to the procedures,

  3 protocols, and checklists set forth in the CG-840-TI, the MSD in Santa Barbara

  4 prepared, published, adopted, issued, and updated its own supplemental procedures,

  5 protocols, and checklists for small-passenger-vessel inspections and examinations

  6 like the ones described hereinabove. The supplemental procedures, protocols, and

  7 checklists published by the Santa Barbara MSD were last updated in 2014.

  8        108. A copy of the Supplemental Procedures Check List referenced herein is
  9 attached to the Complaint as Exhibit “A.”

 10        109. Among other things, the procedures, protocols, and checklists described
 11 in Paragraphs 107 and 108 hereinabove required the OCMI’s to inspect and certificate

 12 CONCEPTION’s wiring and electrical systems to ensure that they complied with the

 13 standards set forth in 46 C.F.R. § 183.340. They also called upon the OCMI’s to

 14 ensure that small passenger vessels like CONCEPTION were equipped with proper

 15 fire detection and suppression systems and suitable passenger evacuation hatches and

 16 passages.   Having developed, adopted, promulgated, published, and issued those
 17 procedures, protocols, and checklists, the MSD’s for Coast Guard Sector LA/Long

 18 Beach and sub-unit Santa Barbara and their OMCI’s had a manifest duty to comply

 19 with said procedures, protocols, and checklists and had no discretion to violate or

 20 disregard them.

 21        110. The Coast Guard, acting by and through its aforesaid MSD’s and duly
 22 designated OCMI’s documented each of the inspections, examinations, and

 23 certifications described hereinabove with a dated Certificate of Inspection (“COI”).

 24 The MSD in Santa Barbara issued CONCEPTION her last COI on or about November

 25 19, 2014, and conducted an annual inspection in 2019, prior to CONCEPTION

 26 burning to the waterline in the catastrophe that is the subject of this action.   As
 27 hereinafter more fully appears, that COI authorized CONCEPTION to operate as “a

 28 small passenger vessel” within the meaning of 46 C.F.R. § 175.110(a) at all times
                                              24
                                 SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 25 of 48 Page ID #:25




  1 material hereto, and to carry up to forty-five passengers on overnight voyages along

  2 the Southern California coast, even though her electrical wiring and systems, her fire

  3 detection and suppression systems, and her passenger-accommodation escape hatch

  4 were in open and obvious violation of the procedures, protocols, and checklists

  5 described in Paragraph 107 and 108 hereinabove.

  6        111. Beginning in 2013, the Coast Guard started publishing Navigation and
  7 Vessel Inspection Circulars (“NVIC’s”) and safety alerts about dangers of circuit

  8 overloads and shipboard fires caused by the use of power strips and rechargeable

  9 devices aboard small passenger vessels.

 10        112. After the catastrophe that is the subject of this action, the Coast Guard
 11 inspected CONCEPTION’s sistership VISION, applying the same procedures,

 12 protocols, and checklists the OCMI’s of MSD Santa Barbara should have applied to

 13 CONCEPTION, and discovered numerous glaring deficiencies in VISION’s wiring

 14 and electrical systems, fire detection and suppression systems, and passenger-

 15 accommodation escape hatch.

 16        113. CONCEPTION, which is depicted below, was constructed of wood and
 17 fiberglass. She had a registered tonnage of 66 net tons and as of September 2, 2019,

 18 was licensed by the Coast Guard to carry up to six crew members and one hundred

 19 passengers for hire and to conduct overnight, near-coastal voyages upon the territorial,

 20 near coastal waters of the Santa Barbara Channel

 21

 22

 23

 24

 25

 26

 27

 28
                                                25
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 26 of 48 Page ID #:26




  1        114. As designed, built, equipped, redesigned, rebuilt, and refurbished,
  2 CONCEPTION had three decks. The pilothouse and sleeping quarters for five of her

  3 crew members were located on the vessel’s uppermost, or “sun deck,” atop the main-

  4 deck house, and were accessed from the main deck by a single set of open stairs

  5 situated at the after end of the deck house. Exterior walkways ran along the main

  6 deck on either side of the house and provided access to the bow. The dive station was

  7 situated on the main deck’s open “fantail” area aft of the house. The stern of the

  8 vessel was equipped with a dive platform that could be raised and lowered and when

  9                                                           raised, also functioned as a
 10                                                           “skid”       or       cradle     for
 11                                                           CONCEPTION’s             fifteen-foot
 12                                                           inflatable skiff.
 13                                                                    115. The         passenger
 14                                                           accommodations                 were
 15                                                           distributed between the main-
 16                  Galley with forward windows              deck and below-deck areas. The
 17                                                           interior of the main-deck house
 18                             comprised an open area that was divided into two zones or
 19                                  spaces by low counters and fixed furniture.              The
 20                                         forward one-third of that space housed “the
 21                                                galley” and its electrically powered food-
 22                                                    storage      and           food-preparation
 23                                                         equipment. The after two-thirds of
 24                                                              the space comprised “the
 25                                                                    salon” where passengers
 26                                                                    socialized and ate their
 27                                                                     meals. A set of fixed
 28                                                          counters equipped with food-
                                                 26
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 27 of 48 Page ID #:27




  1 service platforms, built-in coolers, and an ice maker ran down the centerline of the

  2 salon. Banquette-style seating and a row of padded sofas were built into the port and

  3 starboard walls of the salon. Wooden tables and plastic chairs sat inboard of the

  4 banquettes and sofas. The salon and all of its furnishings were flammable, including

  5 the carpeting on the deck and the acoustic tile on the overhead.

  6        116. The galley/salon space was accessed from the main deck by a doorway at
  7 the after end of the deck house which led to and from the dive station and the open

  8 fantail. That entry/exit was equipped with a set of double doors which were always

  9 kept open while the vessel lay at anchor.

 10        117. The main-deck house also embraced three separately enclosed “heads” or
 11 toilets. Two of those heads were accessed via flanking doorways on the port and

 12 starboard sides of the main deck entry. The third head was located on the starboard

 13 side of the deck house and was accessed from an exterior doorway situated at the

 14 bottom of the stairway up to the sun deck.

 15

 16

 17

 18

 19

 20

 21

 22

 23
                              Salon looking forward towards galley area
 24

 25

 26

 27

 28
                                                27
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 28 of 48 Page ID #:28




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15                                                           The bunk room below deck

 16

 17
            118. All the passenger accommodations were located below the main deck,

 18
      within the hull itself, and comprised a bunk room and a shower room separated by a

 19
      watertight, thwartship bulkhead. The cramped bunk room was located aft of the

 20
      shower room and designed to accommodate forty-five passengers and one crew

 21
      member in a space that was approximately twenty-one feet long and twenty-five feet

 22
      wide. Thirteen of the bunks in that compartment were designed for double occupancy

 23
      and twenty for single occupancy.

 24
            119. Twelve of the double-occupancy bunks were divided into two flights, one

 25
      above the other, and arranged along each side of the bunk room, six to a side. Twelve

 26
      single-occupancy bunks were arranged longitudinally, in the middle of the room, in a

 27
      block that ran two bunks wide, two bunks long, and three bunks high. A thwartship

 28
      block of single-occupancy bunks running three high and two long sat against the after
                                                28
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 29 of 48 Page ID #:29




  1 bulkhead. Viewed from above, the layout resembled a three-pronged fork, where the

  2 outside tangs were double bunks, the center tang was the longitudinal set of double

  3 bunks, and the base of the fork was the smaller, thwartship block of singles. The

  4 thirteenth double bunk was tucked under the access companionway at the forward end

  5 of the bunk room, and the last two single-occupancy bunks were stacked atop one

  6 another against the port side of the forward bulkhead. All the bunks were framed in

  7 wood and equipped with reading lights, plastic-covered foam mattresses, pillows, and

  8 blankets. Privacy was provided by thin wooden partitions and cloth curtains. During

  9 the accident voyage, all thirteen of the double bunks and sixteen of the twenty singles

 10 were assigned to couples or individuals.       The unassigned bunks all lay in the
 11 thwartship block that sat against the after bulkhead. The bunk room had no windows,

 12 portholes, or skylights. Ventilation was provided by a forced-air system with intakes

 13 on the main deck and an air-conditioning system that cooled and recirculated interior

 14 air.

 15        120. Over the years, undocumented and ill-designed modifications were added
 16 to the forced-air ducting and compartment overhead. Lighting in the aisles was

 17 fluorescent. There were two, residence-grade smoke alarms and one emergency light

 18 in the bunk room. Each alarm operated independently of the other, and neither sent a

 19 signal to the pilothouse. There was a single, ten-pound, Class ABC fire extinguisher

 20 housed at the forward end of the bunk room but no other fire-fighting systems or

 21 equipment in that compartment. There were only two means of access to and egress

 22 from the bunk room, and neither opened directly onto a weather deck. There was a

 23 narrow, curved companionway equipped with stairs that spiraled down to the forward

 24 end of the bunk room from the starboard side of the galley. There was also a closed

 25 and unmarked, twenty-two-inch-by-twenty-two-inch emergency-escape hatch tucked

 26 into the overhead above the aftermost berths in the longitudinal block of single bunks

 27 which opened onto a cramped space beneath the aftermost counter in the salon. By

 28 virtue of its repeated inspection of CONCEPTION, the Coast Guard was aware of
                                                29
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 30 of 48 Page ID #:30




  1 these conditions.

  2        121. The open fantail area at the after end of CONCEPTION’s main deck was
  3 equipped with center-line storage banks for dive equipment such as fins, masks, and

  4 SCUBA bottles. The below-deck space immediately beneath the fantail was divided

  5 into two compartments. The forward compartment housed the “engine room” and

  6 abutted the after end of and was separated from the bunk room by a ½-inch thick

  7 plywood bulkhead. That compartment contained the two diesel engines that turned

  8 the vessel’s twin propellors, two fuel tanks, air compressors for filling the SCUBA

  9 bottles, and an auxiliary diesel generator that powered the vessel’s electrical system.

 10 The after compartment or “lazarette” lay between the engine room and the vessel’s

 11 transom. The lazarette housed a nitrox system for producing oxygen-enriched dive

 12 air and a storage area for drying wet suits. Access to and from the engine room and

 13 the lazarette was provided through two separate hatches located on the fantail.

 14        122. As designed, built, equipped, launched, inspected, certificated, redesigned,
 15 rebuilt, refurbished, reequipped, reinspected, and recertificated by, CONCEPTION

 16 was equipped with an onboard electrical system that was powered by diesel

 17 generators. That electrical system did not fully and/or adequately comply with the

 18 standards set forth under 46 CFR 183.340. For example, some electrical items in the

 19 bunkroom were not composed of UL Boat or Marine cable called for by such

 20 standards, but rather of cheap, everyday Romex wire of the kind one would buy at

 21 Home Depot.

 22        123. The vessel’s inadequate electrical system was already stressed by the
 23 addition of the nitrox generation system to the point where the galley stove and the

 24 nitrox system could not be operated at the same time. Based on the information the

 25 OCMI’s gathered in the inspections, examinations, and certifications described

 26 hereinabove, the Coast Guard knew, or in the exercise of ordinary care should have

 27 known, that Truth Aquatics and the Fritzlers not only added undocumented and ill-

 28 designed electricalutlets throughout the vessel for the purpose of battery charging but
                                                30
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 31 of 48 Page ID #:31




  1 also permitted and even encouraged           passengers and crew members like
  2 DECEDENTS to use CONCEPTIONS’s electrical system to charge digital cameras,

  3 video-cameras, smartphones, cell phones, strobe lights, Go Pros, lap top tablets,

  4 underwater-scooter power packs, CPAP machines, and other lithium battery-powered

  5 electronic equipment

  6                           (The Events Leading Up to the Incident)
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18        124. The risk of fire caused or accelerated by the presence of lithium-based
 19 batteries is well documented by official studies and mainstream media. Many types

 20 of lithium-battery-powered equipment have long been banned from commercial

 21 airliners. Between 2006 and 2021, the Federal Aviation Administration, an agency

 22 of Defendant UNITED STATES, alone recorded 310 air or airport fire incidents

 23 involving lithium batteries. The Consumer Product Safety Commission, also an

 24 agency of Defendant UNITED STATES, recorded numerous incidents of lithium

 25 battery fires during the same period. More pertinently, on the late afternoon of March

 26 9, 2013, over six years before the fatal fire that is the subject of this action, the

 27 CONDOR EXPRESS, another “small passenger vessel” within the meaning of 46

 28 C.F.R.§ 175.110(a), caught fire while berthed in Santa Barbara Harbor when the
                                             31
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 32 of 48 Page ID #:32




  1 battery charging station for that vessel’s portable maritime radio burst into flames

  2 inside her wheelhouse.

  3        125. During the pre-dawn hours of October 8, 2018, eleven months before the
  4 fatal fire that is the subject of this action, Ken Dehler, an off-duty fireman and a

  5 passenger aboard CONCEPTION’s sistership VISION, heard a “hissing” noise and

  6 then a loud “bang” inside that vessel’s main deckhouse and discovered sparks, flames,

  7 and smoke emanating from two lithium-based batteries that were nested in a charging

  8 station plugged into a power strip sitting among paperback books atop a shelf on the

  9 starboard side of the VISION’s salon. After Dehler and another passenger who just

 10 happened to be awake smothered the fire with a dry chemical extinguisher from the

 11 galley, they unplugged the charger and threw it into a rinse bin located out on the

 12 main deck. Dehler and the other passenger promptly reported the fire to the VISION’s

 13 master who reported it in turn to his employers.

 14        126. On Monday, August 31, 2019, DECEDENTS, and each of them, departed
 15 Santa Barbara Harbor aboard CONCEPTION, along with Plaintiff SIMS and five

 16 other crew members, for a three-day voyage through the Channel Islands (“accident

 17 voyage”). That voyage would take CONCEPTION “between ports in the United

 18 States” as that phrase is used in 46 U.S.C. § 30509(a)(1).

 19        127. On the night of Tuesday, September 1, 2019, while CONCEPTION was
 20 anchored in Platt’s Harbor just a few hundred yards off Santa Cruz Island, some of

 21 her passengers made a night dive that concluded some time before 2400. After that,

 22 the vessel buttoned down for the night.       At 0235 hours, the last person awake,
 23 CONCEPTION’s Second Cook Michael Kohls, finished cleaning the salon, galley,

 24 and heads and went up to his bunk on the sun deck. There was no indication at that

 25 time of any fire or disturbance in the bunk room, on the fantail, in the salon, in the

 26 galley, or anywhere else aboard the vessel. By the time Kohls nodded off in his berth,

 27 everyone aboard CONCEPTION, including all six of her crew members, was sound

 28 asleep.
                                                32
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 33 of 48 Page ID #:33




  1         128. Sometime around 0300, Kohls and his fellow crew member, First Cook
  2 Ryan Sims, were awakened by loud noises and the cry of someone in distress. Earlier

  3 that evening, Sims had seen sparks when he plugged his cell phone into one of the

  4 charging stations in the salon. Kohls got up to investigate, but when he reached the

  5 top of the stairway from the sun deck down to the main deck, he saw flames licking

  6 at the stairs from the after, starboard corner of the passenger accommodation. What

  7 Kohls saw was a lithium-fueled fire that had been sparked and/or critically accelerated

  8 by defective equipment which was plugged into an overburdened shipboard electrical

  9 system. This overburdened shipboard electrical system had been designed, developed,

 10 built, installed, and refurbished without adequate fire detection, without adequate fire

 11 protection and/or without adequate electrical systems and wiring by the Fritzlers,

 12 Truth Aquatics, and others, and inspected and approved by the Coast Guard and

 13 Defendant the UNITED STATES. Nevertheless, at all times material, the Coast

 14 Guard failed to perform adequate inspections, allowing CONCEPTION to sail with

 15 these hazardous and ultimately deadly conditions.

 16         129. Lithium-fueled fires are subject to the well-known phenomenon of
 17 “thermal runaway” and can quickly generate temperatures in excess of 1000 degrees

 18 Fahrenheit. As soon as Kohls saw the fire licking at the bottom of the after stairway,

 19 he ran forward along the sun deck and alerted Capt. Jerry Boylan and the rest of the

 20 crew.     After Boylan made a MAYDAY call at 0314 from CONCEPTION’s
 21 pilothouse, he, Kohls, Sims, First Mate Cullen Molitor, and Deck Hand Milton French

 22 realized that the fire had accelerated beyond their control and abandoned ship, taking

 23 CONCEPTION’s fifteen-foot inflatable skiff with them.              Apart from passenger
 24 Berenice Felipe -- whom Kohls had apparently heard cry out as she pushed open the

 25 escape directly above her bunk and fled overboard through the fire – everyone else

 26 aboard CONCEPTION was trapped down below in the bunk room where they died

 27 from the combined effects of fire and asphyxiation after trying to fight the blaze with

 28 the fire extinguisher in the cabin.
                                                33
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 34 of 48 Page ID #:34




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10                                FIRST CAUSE OF ACTION
 11
              (Wrongful Death against Defendant UNITED STATES OF AMERICA)
 12
              130. Plaintiffs hereby refer to, and incorporate as though fully set forth herein,
 13
      each and every allegation set forth in each paragraph hereinabove.
 14
              131. This cause of action arises under the Suits in Admiralty Act, 46 U.S.C. §§
 15
      30901-30918, and the General Maritime Law of the United States as handed down in
 16
      Moragne v. States Marine Lines, Inc., 398 U.S. 375 (1970), Sea-Land Services v.
 17
      Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp. v. Garris, 532
 18
      U.S. 811 (2001), and Yamaha Motor Corp. v. Calhoun, 516 U.S. 199 (1996),inter
 19
      alia.
 20
              132. Defendant UNITED STATES would, if a private person, be liable to the
 21
      Plaintiffs and DECEDENTS’ heirs-at-law in that the Coast Guard and its duly
 22
      designated OMCI’s acted negligently and carelessly at all times material hereto by:
 23
                         a.     Abusing their discretion pursuant to Title 46 of the Code of
 24
                                Federal Regulations, Subchapter T, Parts 175 to 187 -
 25
                                governing the inspection and operation of small passenger
 26
                                vessels (less than 100 gross tons) carrying between 6 and 150
 27
                                passengers overnight;
 28
                                                   34
                                      SIAA Complaint of Plaintiffs
                                for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 35 of 48 Page ID #:35




  1                    b.     Ignoring, disregarding, and failing to abide by the procedures,
  2                           protocols, and checklists set forth in the CG-840-T1 and the
  3                           supplemental publications issued by the MSD; and
  4                    c.     Certificating and authorizing CONCEPTION to operate as “a
  5                           small passenger vessel” within the meaning of 46 C.F.R. §
  6                           175.110(a) at all times material hereto, and to carry up to
  7                           forty-five passengers on overnight voyages along the
  8                           Southern California coast, even though her electrical wiring
  9                           and systems, her fire detection and suppression systems, her
 10                           passenger-accommodation escape hatch, her watch logs and
 11                           training logs were in open and obvious violation of those
 12                           procedures, protocols, and checklists.
 13         133. As a direct, proximate, and legal result of the hereinabove delicts of
 14 Defendant, and each of them, DECEDENTS and each of them died as a consequence

 15 of the fire, due to a combination of burns, smoke inhalation, and asphyxiation.

 16         134. As a direct, proximate, and legal result of the death of DECEDENTS, and
 17 each of them, Plaintiffs, the respective Estates they represent, and DECEDENTS

 18 heirs and beneficiaries, have suffered and will continue to suffer the permanent loss

 19 of said DECEDENTS’ services, support, nurture, counsel, and example all to their

 20 pecuniary damage in an amount to be proven at the time of trial.

 21         135. As a direct, proximate, and legal result of the death of DECEDENTS, and
 22 each of them, Plaintiffs, the respective Estates they represent, and DECEDENTS heirs

 23 and beneficiaries, have suffered and will continue to suffer the permanent loss of said

 24 DECEDENTS’ love, society, affection, care, comfort and consortium, all to their non-

 25 pecuniary damage in an amount to be proven at the time of trial.

 26         WHEREFORE, Plaintiffs pray judgment against Defendant UNITED STATES
 27 as is hereinafter set forth.

 28         ///
                                                 35
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 36 of 48 Page ID #:36




  1                            SECOND CAUSE OF ACTION
  2
                                    (Survival Action)

  3         136. Plaintiffs herewith refers to and by that reference incorporates, as though
  4 fully set forth herein, each and every allegation set forth hereinabove.

  5         137. On or about September 2, 2019, before the foregoing cause of action arose
  6 in DECEDENTS’ favor, DECEDENTS, who would have been plaintiffs in this action

  7 had they lived, died of smoke inhalation, burns, and asphyxiation secondary to the

  8 fire.

  9         138. As a direct, proximate, and legal result of the hereinabove alleged delicts
 10 of Defendant, DECEDENTS’ Estates incurred expenses for funeral and cremation, all

 11 to their Estates’ pecuniary damage in an amount to be determined at the time of trial.

 12         139. As a further direct, proximate, and legal result of the hereinabove alleged
 13 delicts of the Defendant, DECEDENTS and each of them were placed in great fear

 14 for their own lives and own physical well-being and consciously suffered extreme,

 15 severe, and relentless mental and emotional anguish, terror, and physical pain, and

 16 continued to suffer such terror, pain, and anguish for a substantial period of time until

 17 they died by fire and asphyxiation while trapped in CONCEPTION’s chaotic and

 18 over-crowded bunk room, all to their Estates’ nonpecuniary damage in an amount to

 19 be proven at the time of trial herein.

 20         140. As a further direct, proximate, and legal result of the hereinabove alleged
 21 delicts of Defendant, DECEDENT CHAN consciously suffered extreme, severe, and

 22 relentless fear for his own life and physical well-being, and for the life and physical

 23 well-being of his daughter and fellow passenger KENDRA MOORE CHAN and

 24 continued to suffer such fear for a substantial period of time until he died by fire and

 25 asphyxiation, all to his Estate’s nonpecuniary damage in an amount to be proven at

 26 the time of trial.

 27         141. As a further direct, proximate, and legal result of the hereinabove alleged
 28 delicts of the Defendant, DECEDENT MOORE CHAN consciously suffered
                                            36
                               SIAA Complaint of Plaintiffs
                         for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 37 of 48 Page ID #:37




  1 extreme, severe, and relentless fear for her own life and physical well-being, and for

  2 the life and physical well-being of her father and fellow passenger RAYMOND

  3 SCOTT CHAN and continued to suffer such fear for a substantial period of time until

  4 she died by fire and asphyxiation, all to her Estate’s nonpecuniary damage in an

  5 amount to be proven at the time of trial.

  6         142. As a further direct, proximate, and legal result of the hereinabove alleged
  7 delicts of Defendant, DECEDENT DEOPUJARI consciously suffered extreme,

  8 severe, and relentless fear for her own life and physical well-being, and for the life

  9 and physical well-being of her husband and fellow passenger DECEDENT NIRMAL

 10 and continued to suffer such fear for a substantial period of time until she died by fire

 11 and asphyxiation, all to her Estate’s nonpecuniary damage in an amount to be proven

 12 at the time of trial

 13         143. As a further direct, proximate, and legal result of the hereinabove alleged
 14 delicts of Defendant, DECEDENT FELIPE consciously suffered extreme, severe, and

 15 relentless fear for her own life and physical well-being, and for the life and physical

 16 well-being of her travel companions and close friend TIA NICOLE ADAMIC

 17 SALIKA, and her parents STEVEN SALIKA and CAROL DIANA ADAMIC. The

 18 DECEDENT continued to suffer such fear for a substantial period of time until he

 19 died by fire and asphyxiation, all to his Estate’s nonpecuniary damage in an amount

 20 to be proven at the time of trial

 21         144. As a further, direct, proximate, and legal result of the hereinabove alleged
 22 delicts of Defendant, DECEDENTS ADAMIC, SALIKA and ADAMIC SALIKA

 23 consciously suffered extreme, severe, and relentless fear for their own lives and

 24 physical well-being, the lives and physical well-being of each other, and their travel

 25 companion and close friend DECEDENT FELIPE. The DECEDENTS continued to

 26 suffer such fear for a substantial period of time until he died by fire and asphyxiation,

 27 all to his Estate’s nonpecuniary damage in an amount to be proven at the time of trial

 28         145. As a further direct, proximate, and legal result of the hereinabove alleged
                                                 37
                                    SIAA Complaint of Plaintiffs
                              for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 38 of 48 Page ID #:38




  1 delicts of Defendant, DECEDENT FRITZ consciously suffered extreme, severe, and

  2 relentless fear for his own life and physical well-being, and for the life and physical

  3 well-being of his wife and fellow passenger ADRIAN DAHOOD-FRITZ and

  4 continued to suffer such fear for a substantial period of time until he died by fire and

  5 asphyxiation, all to his Estate’s nonpecuniary damage in an amount to be proven at

  6 the time of trial.

  7         146. As a further direct, proximate, and legal result of the hereinabove alleged
  8 delicts of Defendant, DECEDENT NIRMAL consciously suffered extreme, severe,

  9 and relentless fear for his own life and physical well-being, and for the life and

 10 physical well-being of his wife and fellow passenger DECEDENT DEOPUJARI and

 11 continued to suffer such fear for a substantial period of time until he died by fire and

 12 asphyxiation, all to his Estate’s nonpecuniary damage in an amount to be proven at

 13 the time of trial.

 14         147. As a further direct, proximate, and legal result of the hereinabove alleged
 15 delicts of Defendant, DECEDENTS EVANMICHAEL QUITASOL, ANGELA

 16 QUITASOL, and NICOLE QUITASOL, and each of them, consciously suffered

 17 extreme, severe, and relentless fear for one another’s lives and physical well-being.

 18 Additionally,        DECEDENTS       EVANMICHAEL            QUITASOL,        ANGELA
 19 QUITASOL, and NICOLE QUITASOL, and each of them, consciously suffered

 20 extreme, severe, and relentless fear for the loss of life of their biological father,

 21 MICHAEL QUITASOL, who also perished in the fire. The DECEDENTS continued

 22 to suffer such fear for a substantial period of time until they each died by fire and

 23 asphyxiation, all to their Estate’s nonpecuniary damage in an amount to be proven at

 24 the time of trial.

 25         148. As a further direct, proximate, and legal result of the hereinabove alleged
 26 delicts of Defendant, DECEDENT MICHAEL QUITASOL, consciously suffered

 27 extreme, severe, and relentless fear for his own life and physical well-being.

 28 Additionally, DECEDENT MICHAEL QUITASOL consciously suffered extreme,
                                           38
                              SIAA Complaint of Plaintiffs
                        for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 39 of 48 Page ID #:39




  1 severe, and relentless fear for the loss of life of his wife, DECEDENT FERNISA

  2 SISON, and his three adult daughters (DECEDENTS EVANMICHAEL QUITASOL,

  3 ANGELA QUITASOL, and NICOLE QUITASOL), who also perished in the fire.

  4 The DECEDENT continued to suffer such fear for a substantial period of time until

  5 he died by fire and asphyxiation, all to his Estate’s nonpecuniary damage in an amount

  6 to be proven at the time of trial.

  7         149. As a further direct, proximate, and legal result of the hereinabove alleged
  8 delicts of Defendant, DECEDENT FERNISA SISON, consciously suffered extreme,

  9 severe, and relentless fear for her own life and physical well-being. Additionally,

 10 DECEDENT FERNISA SISON consciously suffered extreme, severe, and relentless

 11 fear for the loss of life of her husband and fellow passenger, DECEDENT MICHAEL

 12 QUITASOL, who also perished in the fire. The DECEDENT continued to suffer such

 13 fear for a substantial period of time until she died by fire and asphyxiation, all to her

 14 Estate’s nonpecuniary damage in an amount to be proven at the time of trial.

 15         150. DECEDENT FERNISA SISON had a statistical life expectancy of another
 16 30 years at the time of her death. As a further direct and proximate result of the

 17 hereinabove alleged delicts of the Defendant, DECEDENT FERNISA SISON has

 18 incurred and will continue to incur a loss of future earnings and income, all to her

 19 Estate’s pecuniary damage in an amount to be determined at the time of trial.

 20         151. DECEDENT MOORE CHAN was not married, had no children, and had
 21 a statistical life expectancy of another fifty-four years at the time of her death. As a

 22 further direct and proximate result of the hereinabove alleged delicts of the Defendant,

 23 DECEDENT MOORE CHAN has incurred and will continue to incur a loss of future

 24 earnings and income, all to her Estate’s pecuniary damage in an amount to be

 25 determined at the time of trial.

 26         152. DECEDENT SCOTT CHAN had a statistical life expectancy of another
 27 44 years at the time of his death. As a further direct and proximate result of the

 28 hereinabove alleged delicts of the Defendant, DECEDENT SCOTT CHAN has
                                             39
                                SIAA Complaint of Plaintiffs
                          for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 40 of 48 Page ID #:40




  1 incurred and will continue to incur a loss of future earnings and income, all to her

  2 Estate's pecuniary damage in an amount to be determined at the time of trial.

  3         153. DECEDENT HATANO was not married, had no children, and had a
  4 statistical life expectancy of another forty-three years at the time of her death. As a

  5 further direct and proximate result of the hereinabove alleged delicts of the Defendant,

  6 DECEDENT HATANO has incurred and will continue to incur a loss of future

  7 earnings and income, all to her Estate’s pecuniary damage in an amount to be

  8 determined at the time of trial.

  9         154. DECEDENT SINGH SANDHU was not married, had no children, and
 10 had a statistical life expectancy of another thirty-eight years at the time of his death.

 11 As a further direct and proximate result of the hereinabove alleged delicts of the

 12 Defendant, DECEDENT SINGH SANDHU has incurred and will continue to incur a

 13 loss of future earnings and income, all to her Estate’s pecuniary damage in an amount

 14 to be determined at the time of trial.

 15         155. DECEDENT AHOPELTO had a statistical life expectancy of another
 16 thirty-four years at the time of his death. As a further direct and proximate result of

 17 the hereinabove alleged delicts of the Defendants and each of them, Decedent

 18 AHOPELTO has incurred and will continue to incur a loss of future earnings and

 19 income, all to his successors-in-interest pecuniary damage in an amount to be

 20 determined at the time of trial.

 21         156. DECEDENT FELIPE was not married, had no children, and had a
 22 statistical life expectancy of another sixty-five years at the time of her death. As a

 23 further direct and proximate result of the hereinabove alleged delicts of the Defendant,

 24 DECEDENT FELIPE has incurred and will continue to incur a loss of future earnings

 25 and income, all to her Estate's pecuniary damage in an amount to be determined at the

 26 time of trial.

 27         157. DECEDENT TAN was not married, had no children, and had a statistical
 28 life expectancy of another fifty-five years at the time of her death. As a further direct
                                               40
                                   SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 41 of 48 Page ID #:41




  1 and proximate result of the hereinabove alleged delicts of the Defendant,

  2 DECEDENT TAN has incurred and will continue to incur a loss of future earnings

  3 and income, all to her Estate's pecuniary damage in an amount to be determined at the

  4 time of trial.

  5         158. DECEDENT ADAMIC SALIKA was not married, had no children, and
  6 had a statistical life expectancy of another fifty-five years at the time of her death. As

  7 a further direct and proximate result of the hereinabove alleged delicts of the

  8 Defendant, DECEDENT ADAMIC SALIKA has incurred and will continue to incur

  9 a loss of future earnings and income, all to her Estate's pecuniary damage in an amount

 10 to be determined at the time of trial

 11       159. DECEDENT MICHAEL QUITASOL had a statistical life expectancy of
 12 25 years. As a further direct and proximate result of the hereinabove alleged delicts of

 13 the Defendant, DECEDENT MICHAEL QUITASOL has incurred and will continue to

 14 incur a loss of future earnings and income, all to his Estate's pecuniary damage in an

 15 amount to be determined at the time of trial.

 16       160. DECEDENT STEVEN JOHN SALIKA had a statistical life expectancy
 17 of 33 years. As a further direct and proximate result of the hereinabove alleged delicts

 18 of the Defendant, DECEDENT SALIKA has incurred and will continue to incur a loss

 19 of future earnings and income, all to his Estate's pecuniary damage in an amount to be

 20 determined at the time of trial.

 21       161. DECEDENT CAROL DIANA ADAMIC had a statistical life expectancy
 22 of 28 years. As a further direct and proximate result of the hereinabove alleged delicts

 23 of the Defendant, DECEDENT CAROL DIANA ADAMIC has incurred and will

 24 continue to incur a loss of future earnings and income, all to his Estate's pecuniary

 25 damage in an amount to be determined at the time of trial.

 26         162. DECEDENT LIN had a statistical life expectancy of another forty-six
 27 years at the time of her death.      As a further direct and proximate result of the
 28 hereinabove alleged delicts of the Defendant, DECEDENT LIN has incurred and will
                                              41
                                   SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 42 of 48 Page ID #:42




  1 continue to incur a loss of future earnings and income, all to her Estate's pecuniary

  2 damage in an amount to be determined at the time of trial.

  3         163. DECEDENT DIGNAM had a statistical life expectancy of another
  4 twenty-eight years at the time of his death. As a further direct and proximate result of

  5 the hereinabove alleged delicts of the Defendant, DECEDENT DIGNAM has

  6 incurred and will continue to incur a loss of future earnings and income, all to his

  7 Estate's pecuniary damage in an amount to be determined at the time of trial.

  8         164. DECEDENT MCILVAIN had a statistical life expectancy of another 44
  9 years at the time of his death. As a further direct and proximate result of the

 10 hereinabove alleged delicts of the Defendant, DECEDENT MCILVAIN has incurred

 11 and will continue to incur a loss of future earnings and income, all to his Estate's

 12 pecuniary damage in an amount to be determined at the time of trial.

 13         165. DECEDENT GUINEY had a had a statistical life expectancy of another
 14 37 years at the time of her death. As a further direct and proximate result of the

 15 hereinabove alleged delicts of the Defendant, DECEDENT GUINEY has incurred

 16 and will continue to incur a loss of future earnings and income, all to her Estate's

 17 pecuniary damage in an amount to be determined at the time of trial.

 18         166. DECEDENT EVANMICHAEL SOLANO QUITASOL was not married,
 19 had no children, and had a statistical life expectancy of another 46 years at the time

 20 of her death. As a further direct and proximate result of the hereinabove alleged delicts

 21 of the Defendant, DECEDENT has incurred and will continue to incur a loss of future

 22 earnings and income, all to her Estate's pecuniary damage in an amount to be

 23 determined at the time of trial.

 24         167. DECEDENT ANGELA ROSE SOLANO QUITASOL was not married,
 25 had no children, and had a statistical life expectancy of another 54.5 years at the time

 26 of her death. As a further direct and proximate result of the hereinabove alleged delicts

 27 of the Defendant, DECEDENT has incurred and will continue to incur a loss of future

 28 earnings and income, all to her Estate's pecuniary damage in an amount to be
                                            42
                                SIAA Complaint of Plaintiffs
                         for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 43 of 48 Page ID #:43




  1 determined at the time of trial.

  2        168. DECEDENT NICOLE SOLANO QUITASOL was not married, had no
  3 children, and had a statistical life expectancy of another 51.6 years at the time of her

  4 death. As a further direct and proximate result of the hereinabove alleged delicts of

  5 the Defendant, DECEDENT has incurred and will continue to incur a loss of future

  6 earnings and income, all to her Estate's pecuniary damage in an amount to be

  7 determined at the time of trial.

  8        169. DECEDENT KURTZ was not married, had no children, and had a
  9 statistical life expectancy of another 62 years at the time of her death. As a further

 10 direct and proximate result of the hereinabove alleged delicts of the Defendant,

 11 DECEDENT KURTZ has incurred and will continue to incur a loss of future earnings

 12 and income, all to her Estate's pecuniary damage in an amount to be determined at the

 13 time of trial.

 14        170. DECEDENT TAKVAM had a statistical life expectancy of another 44.1
 15 years at the time of his death.     As a further direct and proximate result of the
 16 hereinabove alleged delicts of the Defendant, DECEDENT TAKVAM has incurred

 17 and will continue to incur a loss of future earnings and income, all to his Estate’s

 18 pecuniary damage in an amount to be determined at the time of trial.

 19        171. DECEDENT GARCIA had a statistical life expectancy of another 42 years
 20 at the time of his death. As a further direct and proximate result of the hereinabove

 21 alleged delicts of the Defendant, DECEDENT GARCIA has incurred and will

 22 continue to incur a loss of future earnings and income, all to his Estate’s pecuniary

 23 damage in an amount to be determined at the time of trial.

 24        172. DECEDENT KRASHENNAYA had a statistical life expectancy of
 25 another 48 years at the time of her death. As a further direct and proximate result of

 26 the hereinabove alleged delicts of the Defendant, DECEDENT KRASHENNAYA

 27 has incurred and will continue to incur a loss of future earnings and income, all to her

 28 Estate’s pecuniary damage in an amount to be determined at the time of trial.
                                              43
                                 SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 44 of 48 Page ID #:44




  1         173. As a further direct and proximate result of the hereinabove alleged delicts
  2 of the Defendants and each of them, DECEDENT DEOPUJARI has incurred and will

  3 continue to incur a loss of future earnings and income, all to his Estate’ pecuniary

  4 damage in an amount to be determined at the time of trial.

  5         174. DECEDENT WILLIAMS had a statistical life expectancy of another 46
  6 years at the time of her death. As a further direct and proximate result of the

  7 hereinabove alleged delicts of the Defendant, DECEDENT WILLIAMS has incurred

  8 and will continue to incur a loss of future earnings and income, all to her Estate’s

  9 pecuniary damage in an amount to be determined at the time of trial.

 10         175. DECEDENT FIEDLER had a statistical life expectancy of another 36
 11 years at the time of her death. As a further direct and proximate result of the

 12 hereinabove alleged delicts of the Defendant, DECEDENT FIEDLER has incurred

 13 and will continue to incur a loss of future earnings and income, all to her Estate’s

 14 pecuniary damage in an amount to be determined at the time of trial.

 15                             THIRD CAUSE OF ACTION
 16
                           (For Personal Injuries for Plaintiff SIMS)

 17         176. Plaintiff SIMS herewith refers to and by that reference incorporates
 18 paragraphs 1 - 129, as though fully set forth herein, each and every allegation set forth

 19 in Paragraphs through hereinabove.

 20         177. As a direct and proximate result of the hereinabove alleged delicts of
 21 Defendant, Plaintiff SIMS incurred and shall continue to incur medical expenses, all

 22 to his special damage in an amount to be determined at the time of trial herein.

 23         178. As a further direct and proximate result of the hereinabove alleged delicts
 24 of Defendant, Plaintiff SIMS has suffered and will continue to suffer a loss of wages,

 25 benefits, and earning capacity, all to his further special damage in an amount to be

 26 determined at the time of trial herein.

 27         179. As a further direct and proximate result of the hereinabove alleged delicts
 28 of Defendant, Plaintiff SIMS injured various parts of his body, including but not
                                               44
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 45 of 48 Page ID #:45




  1 limited to a broken leg, and has experience and will continue to experience severe and

  2 permanent mental, physical, nervous, and emotional pain, suffering, and distress all

  3 to his general damage in an amount to be determined at the time of trial.

  4        180. WHEREFORE Plaintiffs pray judgment against Defendant the UNITED
  5 STATES OF AMERICA as follows:

  6        181. Funeral expenses in accordance with the allegations set forth above;
  7        182. Pecuniary and nonpecuniary survival damages, including DECEDENTS’
  8 pre-death pain and suffering, in accordance with the allegations set forth above;

  9        183. Pecuniary and nonpecuniary wrongful death damages, in accordance with
 10 the allegations set forth above;

 11        184. For Plaintiff SIMS’ general and special personal injury damages;
 12        185. For prejudgment interest;
 13        186. For the costs of suit herein; and,
 14        187. For such other and further relief as the Court may deem just and proper.
 15

 16
           DATED: September 1, 2021.

 17        MCGUINN HILLSMAN AND PALEFSKY
 18
           /s/John R. Hillsman
 19        JOHN R. HILLSMAN
 20
           535 Pacific Avenue Suite 100
           San Francisco, CA 94133
 21        415-421-9292
 22        Email: jrhillsman@mhpsf.com

 23        Counsel for: Victoria Ellen Moore, Christine Dignam, Jasmine Lord, Yuka
 24        Hatashi Merritt, and Viikram Singh.

 25

 26

 27

 28
                                                45
                                   SIAA Complaint of Plaintiffs
                             for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 46 of 48 Page ID #:46




  1        NELSON & FRAENKEL, LLP
  2
           /s/Carlos F. Llinás Negret
  3        Gretchen M. Nelson
  4
           Carlos F. Llinás Negret
           601 South Figueroa Street, Suite 2050
  5        Los Angeles, CA 90017
  6
           844-622-6469
           cllinas@nflawfirm.com
  7

  8        Counsel for: Cheng Leng Tan, Estate of Wei Tan, Chik Ping Yap, Sejay Tan,
           Yadira Alvarez, Estate of Berenice Felipe, Nina Huttegger, Julia Ahopelto,
  9        C.A. (a minor), Jean Anne Allen, Estate of Carol Diana Adamic, Estate of
 10        Steven John Salika, Estate of Tia Nicole Adamic Salika, Shirley Salika, James
           Adamic.
 11

 12        SALTZ MONGELUZZI AND BENDESKY PC

 13        /s/ Jeffrey P. Goodman
 14        Jeffrey P Goodman (Pro Hac Vice To Be Submitted)
           Ernest D. DiSandro, Jr. (Pro Hac Vice To Be Submitted
 15        1650 Market Street 52nd Floor
 16        Philadelphia, PA 19103
           XXX-XX-XXXX
 17        jgoodman@smbb.com
 18
           PANISH SHEA AND BOYLE LLP
 19

 20        /s/Robert Samuel Glassman
           Robert Samuel Glassman
 21        11111 Santa Monica Boulevard Suite 700
 22        Los Angeles, CA 90025
           310-477-1700
 23        glassman@psblaw.com
 24
           Counsel for: Mathew Guiney, Shruti Deopuraji, Robert Kurtz, Cherie
 25        McDonough, Kaustubh Nirmal, Gregory Krashenny, Seema Sharma, Cherie
 26        McDonough, Anthony Beitzinger, Henry Garcia, Margaret Strom, Eric Baltz,
           Atlee Fritz.
 27

 28
                                               46
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 47 of 48 Page ID #:47




  1        GALINE FRYE FITTING AND FRANGOS
  2
           /s/Ilya Demetrios Frangos
  3        ILYA DEMETRIOS FRANGOS
  4
           411 Borel Avenue Suite 500
           San Mateo, CA 94402
  5        650-345-8484
  6
           ifrangos@gff-law.com

  7        Counsel for: Richard X. Liu, Estate of Xiang Lin.
  8
           SCHUERING ZIMMERMAN AND DOYLE LLP
  9

 10        /s/Theodore Derk Poppinga
           Theodore Derk Poppinga
 11        Robert Harry Zimmerman
 12        400 University Avenue
           Sacramento, CA 95825
 13        916-567-0400
 14        tdp@szs.com

 15        Counsel for: Susana Solano Rosas.
 16
           FIORE ACHERMANN ALC
 17

 18        /s/Jennifer L Fiore
           Jennifer L Fiore
 19        Sophia M Acherman
 20        340 Pine Street Suite 503
           San Francisco, CA 94104
 21        415-550-0650
 22        jennifer@thefafirm.com
 23        Counsel for: Ariel Takvam, Kenneth Takvam, Mary R. Takvam, Mark Adamic,
 24        Angelika Adamic.
 25

 26

 27

 28
                                               47
                                  SIAA Complaint of Plaintiffs
                            for Wrongful Death and Survival Damages
Case 2:21-cv-07065-PA-PVC Document 1 Filed 09/01/21 Page 48 of 48 Page ID #:48




  1        WALKUP MELODIA KELLY WECHT AND SCHOENBERGER
  2
           /s/Matthew D Davis
           Matthew D Davis
  3        650 California Street, 26th Floor
  4
           San Francisco, CA 94108
           415-981-7210
  5        dsaeltzer@walkuplawoffice.com
  6
           Counsel for: Christina Quitasol, Katie Osborne, Olga Faynshteyn, Sarma
  7        Williams, Nancy Fiedler, Mathew Guiney.
  8
           LAW OFFICE OF W RUSSELL FIELDS
  9        /s/Aurelio Edward Fields
 10        Aurelio Edward Fields
           1792 Tribute Road Suite 400
 11        Sacramento, CA 95815
 12        916-646-6100
           ed@russfieldslaw.com
 13

 14        Counsel for: Dominic Micael Selga, Estate of Fernisa June Sison, Nisa
           Shinagawa.
 15

 16        ARNOLD AND ITKIN LLP
           /s/Cory Itkin
 17        Cory Itkin
 18        Roland T Christensen
           6009 Memorial Drive
 19        Houston, TX 77007
 20        713-222-3800
           citkin@arnolditkin.com
 21

 22        Counsel for: Ryan Sims.
 23        /s/ Todd M. Abbott
 24        Todd M. Abbott, Esquire
           2127 Olympic Parkway, Suite 1006, Number 348
 25        Chula Vista, California 91915
 26        tmabbottlaw@gmail.com
 27        Counsel for: Daniel Poh-Hock Chua; Estate of Kristen Findstad.
 28
                                              48
                                 SIAA Complaint of Plaintiffs
                           for Wrongful Death and Survival Damages
